DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 04/13/22, has been entered. 

3.  Claims 24-25, 27-29, and 46-47 are pending and under examination. Claims 1-23, 26, 30-45, and 48 are cancelled. Claims 24 and 28 are amended.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 10/18/21:
The rejection of claims 1-2, 7, 24-29, 40-42, and 44-48 under 35 U.S.C. 103 as being unpatentable over Bayley et al. 2012 (WO2012/095660A2) in view of Edwards et al. 2006 (Analysis of liposomes; Talanta 68:1432-1441), found on page 4 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto; specifically requiring an adjuvant and/or immunopotentiator, and structural integrity of the toxin to elicit an immune response.

The rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Bayley et al. 2012 (WO2012/095660A2) and Edwards et al. 2006 (Talanta 68:1432-1441), as applied to claims 1-2, 7, 24-29, 40-42, and 44-48, and further in view of Mouhat et al. 2004 (Biochme. J. 378: 717-726), found on page 8 at paragraph 12, is moot in light of Applicant’s cancellation thereof.



Allowable Subject Matter
5.  Claims 24-25, 27-29, and 46-47 are allowed.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645               
                                                                                                                                                                                         May 10, 2022